                 Case 2:21-mj-30005-DUTY ECF No. 1, PageID.1
                                              AUSA:             Filed 01/06/21 Telephone:
                                                      William Sloan              Page 1 of   6 226-9611
                                                                                          (313)
AO 91 (Rev. ) Criminal Complaint            Task Force Officer:    Andrew White, FBI            Telephone: (313) 686-7244

                                        UNITED STATES DISTRICT COURT
                                                              for the
                                                Eastern District of Michigan

United States of America
   v.
MARCUS DARNELL WILHIDE                                                   Case No. 21-30005
                                                                         Judge: Unassigned
                                                                         SEALED MATTER (kcm)
                                                                         Filed: January 6, 2021




                                                  CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

         On or about the date(s) of              December 18, 2020               in the county of               Wayne            in the
       Eastern           District of       Michigan       , the defendant(s) violated:
                  Code Section                                           Offense Description
     18 U.S.C. § 922(g)(1)                            Felon in possession of a firearm




         This criminal complaint is based on these facts:
See attached affidavit




✔ Continued on the attached sheet.

                                                                                         Complainant’s signature

                                                                              Andrew White, Task Force Officer, FBI
                                                                                          Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV


Date: January 6, 2021                                                                       Judge’s signature

City and state: Detroit, MI                                               Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                          Printed name and title
   Case 2:21-mj-30005-DUTY ECF No. 1, PageID.2 Filed 01/06/21 Page 2 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA

      v.                                      Case No. 21-mj-30005

MARCUS DARNELL WILHIDE,                       FILED UNDER SEAL

      Defendant.

            AFFIDAVIT IN SUPPORT OF APPLICATION FOR
           CRIMINAL COMPLAINT AND ARREST WARRANT

      I, Andrew White, being first duly sworn, hereby depose and state as follows:

              INTRODUCTION AND AGENT BACKGROUND

      1.     I have been a Border Patrol Agent with the United States Border

Patrol since August 2009. I am currently assigned as a federal Task Force Officer

(TFO) to the Federal Bureau of Investigation (FBI), Detroit FBI Violent Gang

Task Force (VGTF), and I participate in investigations into street gangs

committing various violations of federal law, including narcotics and weapons

trafficking and violent crime. Prior to my current assignment, I was assigned to

Michigan State Police (MSP) narcotics task force for three years. During my time

as a Task Force Agent, I investigated narcotics trafficking by violent criminal

organizations. I also initiated investigations involving narcotics, human

trafficking, and other activities of violent criminal organizations. I have




                                          1
    Case 2:21-mj-30005-DUTY ECF No. 1, PageID.3 Filed 01/06/21 Page 3 of 6




participated in numerous investigations that resulted in the execution of federal

search and arrest warrants.

      2.     I submit this affidavit in support of a criminal complaint charging that,

on or about December 18, 2020, within the Eastern District of Michigan, the

defendant, Marcus Darnell WILHIDE (D.O.B.: XX/XX/1998), knowing that he

had been convicted of a crime punishable by imprisonment for a term exceeding

one year, knowingly possessed a firearm, said firearm having been shipped and

transported in interstate commerce, in violation of Title 18, United States Code,

Section 922(g)(1).

      3.     I make this affidavit from my personal knowledge of the

investigation, as well as information provided by other law enforcement agents and

witnesses, a review of court records, and information gained through my training

and experience. This affidavit is intended to show merely that there is sufficient

probable cause for the requested complaint and arrest warrant and does not set

forth all details or facts that exist pertaining to the investigation.

                                PROBABLE CAUSE

      4.     On or about December 18, 2020, law enforcement officers, including

MSP Troopers and FBI agents, executed a search warrant at a two-story townhouse

residence located in Canton, Michigan (the “Target Residence”). The warrant was




                                            2
   Case 2:21-mj-30005-DUTY ECF No. 1, PageID.4 Filed 01/06/21 Page 4 of 6




issued by the 31st District Court of the State of Michigan and authorized the search

of the Target Residence for, among other things, firearms and ammunition.

         5.   Prior to the execution of the warrant, law enforcement officers had

established probable cause to believe Marcus WILHIDE resided at the Target

Residence based on in-person surveillance and GPS location information from

WILHIDE’s tether (supervised by Wayne County Probation).

         6.   When law enforcement officers executed the search warrant on the

morning of December 18, 2020, WILHIDE was present inside the Target

Residence. The only other person found inside the Target Residence at the time of

the search was a female who stated she had stayed overnight but did not reside

there.

         7.   During the search of the Target Residence, law enforcement officers

found a Rock River Arms .223 caliber pistol, bearing serial number AV4067993,

on a couch in the living room area.

         8.   During the search of the Target Residence, law enforcement officers

also found a Zastava Arms .223 caliber pistol, bearing serial number Z85-009245,

on the floor of a bedroom. In that same bedroom, officers also found a photo of

WILHIDE hanging on the wall, clothing consistent with WILHIDE’s body size,

and identification cards in WILHIDE’s name.




                                          3
   Case 2:21-mj-30005-DUTY ECF No. 1, PageID.5 Filed 01/06/21 Page 5 of 6




      9.    Law enforcement officers also found a third firearm in the Target

Residence, a Glock 19 Gen 5 9mm pistol, bearing serial number BPND608, as well

as approximately 186 rounds of ammunition of various calibers.

      10.   I have reviewed WILHIDE’s computerized criminal history report

(“CCH”), as well as publicly available records from the Third Circuit Court,

Wayne County, Michigan, which revealed he is a convicted felon. Specifically, in

February 2017, WILHIDE pleaded guilty to felony unarmed robbery (in violation

of Mich. Comp. Laws Ann. § 750.530) and in March 2017 was sentenced to four

years of probation. Next, in January 2019, WILHIDE pleaded guilty to felony

third-degree fleeing and eluding police officer (in violation of Mich. Comp. Laws

Ann. § 257.602a(3)(a)) and in February 2019 was sentenced to six months in jail

and two years of probation.

      11.   As a result of these felony guilty pleas, convictions, and sentences,

there is probable cause to believe that WILHIDE knew he was a felon on

December 18, 2020, when he possessed firearms inside the Target Residence.

      12.   According to ATF Special Agent Michael Jacobs, who is an expert in

the interstate nexus of firearms, Rock River Arms firearms, Zastava firearms, and

Glock firearms are not manufactured in the state of Michigan, and therefore he

made a preliminary determination that the three firearms described above were




                                        4
   Case 2:21-mj-30005-DUTY ECF No. 1, PageID.6 Filed 01/06/21 Page 6 of 6




likely manufactured outside the state of Michigan and thus had traveled in

interstate commerce from their points of manufacture to Michigan.

                                 CONCLUSION

      13.    Based on the foregoing, I respectfully submit there is probable cause

to believe that, on or about December 18, 2020, within the Eastern District of

Michigan, the defendant, Marcus Darnell WILHIDE, knowing that he had been

convicted of a crime punishable by imprisonment for a term exceeding one year,

knowingly possessed a firearm, to wit: a Zastava Arms .223 caliber pistol, bearing

serial number Z85-009245, said firearm having been shipped and transported in

interstate commerce, in violation of Title 18, United States Code, Section

922(g)(1).

                                      Respectfully submitted,


                                By:   _________________________
                                      Andrew White
                                      Task Force Officer
                                      Federal Bureau of Investigation

Sworn to before me and signed in
my presence and/or by reliable electronic means.


________________________________
HON. CURTIS IVY, JR.
UNITED STATES MAGISTRATE JUDGE
EASTERN DISTRICT OF MICHIGAN

Date: January 6, 2021

                                         5
